MEMORANDUM ***
Maria De Jesus Ibarra De Parroquin, a native and citizen of Mexico and lawful *928permanent resident of the United States, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision finding her removable for participating in alien smuggling. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review.
Contrary to Ibarra De Parroquin’s contention, her due process rights were not violated because she not provide probative evidence casting doubt on the reliability of the 1-213. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir.1995) (holding that a government-prepared form is admissible and there is no right to cross-examine its author where alien produces no probative evidence casting doubt on its reliability); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
To the extent Ibarra De Parroquin contends that the IJ failed to act as a neutral fact finder or exhibited bias, the record does not reflect that the proceedings were “so fundamentally unfair that [she] was prevented from reasonably presenting [her] case.” Colmenar, 210 F.3d at 971 (citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.